Name: 2003/605/CFSP: Political and Security Committee Decision DRC/3/2003 of 31 July 2003 amending the Political and Security Committee Decision DRC/1/2003 on the acceptance of third States' contributions to the EU military operation in the Democratic Republic of Congo
 Type: Decision
 Subject Matter: Africa;  America;  Europe;  cooperation policy;  European construction
 Date Published: 2003-08-15

 Avis juridique important|32003D06052003/605/CFSP: Political and Security Committee Decision DRC/3/2003 of 31 July 2003 amending the Political and Security Committee Decision DRC/1/2003 on the acceptance of third States' contributions to the EU military operation in the Democratic Republic of Congo Official Journal L 206 , 15/08/2003 P. 0032 - 0032Political and Security Committee Decision DRC/3/2003of 31 July 2003amending the Political and Security Committee Decision DRC/1/2003 on the acceptance of third States' contributions to the EU military operation in the Democratic Republic of Congo(2003/605/CFSP)THE POLITICAL AND SECURITY COMMITTEE,Having regard to the Treaty on European Union, and in particular Article 25, last paragraph, thereof,Having regard to Council Joint Action 2003/423/CFSP of 5 June 2003 on the European Union military operation in the Democratic Republic of Congo(1), and in particular Article 10(2) and (3) thereof,Whereas:(1) Pursuant to Decision DRC/1/2003(2) of 1 July 2003, the Political and Security Committee (PSC) accepted third States' contributions to the EU military operation in the Democratic Republic of Congo.(2) By letter dated 17 July 2003, the Ambassador of Cyprus to the European Union offered a contribution to the EU Military Operation in the Democratic Republic of Congo.(3) On 28 July 2003, following the recommendation of the Operation Commander, the European Union Military Committee (EUMC) agreed to recommend to the PSC to accept one officer from Cyprus.(4) It is therefore necessary to amend Decision DRC/1/2003,HAS DECIDED AS FOLLOWS:Article 1Article 1 of Decision DRC/1/2003 on the acceptance of third States' contributions to the EU military operation in the Democratic Republic of Congo shall be replaced by the following:"Article 1Third States' contributionsFollowing Force Generation and Manning Conferences, contributions from the following third States are accepted for the EU military operation in the Democratic Republic of Congo:Brazil,Canada,Cyprus,Hungary,South Africa."Article 2Entry into forceThis Decision shall enter into force on the day of its signature.Done at Brussels, 31 July 2003.For the Political and Security CommitteeThe PresidentM. Melani(1) OJ L 143, 11.6.2003, p. 50.(2) OJ L 170, 9.7.2003, p. 19.